The Sentinel Funds Class A, Class C, Class S and Class I Supplement dated September 10, 2012 to the Prospectus dated March 29, 2012, as supplemented to date Sentinel International Equity Fund – Additional Fund Co-Manager Effective September 1, 2012, Andrew Boczek was named co-manager of the Sentinel International Equity Fund. Effective immediately, the disclosure in the Prospectus regarding management of the Sentinel International Equity Fund is modified as follows: The section of the Prospectus titled “Fund Summaries – Sentinel International Equity Fund – Management – Portfolio Manager” is modified to read in its entirety: Portfolio Managers.
